DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sempliner et al. (US 6632999).
	Regarding claims 1, 9 and 14, Sempliner et al. discloses a line penetration Fig. 5 for routing a line 46 through a building structure part, comprising: one or more sealing arrangements 27 capable of routing the line, wherein the one or more sealing arrangements have at least two sealing structures 31 situated opposite one another, wherein at least a first one and a second one of the sealing structures is provided with an arrangement of elongated lamellas 40, 41 adjacent to one 
 	Regarding limitations to intended use/function, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. Furthermore, applicant is advised that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, even if the prior art does not explicitly disclose the intended use or the function of the apparatus as written in the claims of the instant invention, the prior art may not be patentably distinguishable from the instant invention. Please see MPEP 2106 and 2114.
  	Regarding claim 4, Sempliner et al. discloses at least one of the at least two sealing structures 31 comprise a flexible sealing element of an elastic material (aluminum) with a contact face on which protruding ends of the lamellas 40, 41 of the first one of the sealing structures bear.
 	Regarding claim 5, Sempliner et al. discloses wherein the elastically deformable material of the sealing element and the elastic material of the lamellas (nylon) as well as their geometric dimensioning may be chosen such that, when the line 46 is routed through, these are capable of being forced by approximately half of their cross section into the elastically deformable material of the sealing element.
	Regarding claim 6, Sempliner et al. discloses wherein the first and/or the second one of the sealing structure 23 contains an intumescent material (Col. 4, Ln. 22-23). 	Regarding claim 7, Sempliner et al. discloses wherein at least the first one of the sealing structure 40, 41 has flexible bristles as lamellas, wherein the bristles are disposed in a plurality of 
 	Regarding claim 9, Sempliner et al. discloses wherein the line 46 is received in the passage region between the first and second sealing structures 31, so that both the first and second sealing structures are deformed Fig. 5.
 	Regarding claim 10, Sempliner et al. discloses wherein each of the elongated lamellas 40, 41 of at least the first one of the sealing structures has a width (10-20 mils) in an arrangement direction that is smaller than the width of the penetrating line 46, wherein the width of the penetrating line is 5 times larger than the width of the lamellas. 	Regarding claim 11, Sempliner et al. discloses a method for sealing against fire gas and/or smoke in a building structure part, said method comprising: positioning the line penetration 46 for routing a line through a building structure part the building structure part.
 	Regarding claim 12, Sempliner et al. discloses wherein the elongated lamellas 40, 41 of the second one of the sealing structures 31 comprise lamellas of the first length, and lamellas of the second length different from the first length Fig. 5. 	Regarding claim 13, Sempliner et al. discloses wherein the elongated lamellas of the second one of the sealing structures 31 comprise lamellas of a third length, and lamellas of a fourth length different from the third length Fig. 5. 	

Response to Arguments
Applicant's arguments filed 9/21/21 have been fully considered but they are not persuasive. Applicant argues that the Sempliner reference does not disclose the intended function where the protruding ends of the lamellas deflecting in a longitudinal direction to rest on a surface of the line in the installed state.  This is not persuasive, since as discussed above, the Sempliner reference lamellas are capable of deflection as claimed in the present application, moreover, Apparatus claims cover what a device is, not what a device does.  Please see MPEP 2106 and 2114.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/EUGENE G BYRD/Primary Examiner, Art Unit 3675